Citation Nr: 0935696	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-07 383	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1941 to 
April 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2006.  A transcript of that 
hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's glaucoma is at least as likely as not related 
to military service.


CONCLUSION OF LAW

The Veteran has glaucoma that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records (STRs) contain 
complaints and treatment regarding the eyes.  Specifically, 
an August 1949 entry shows that the Veteran had a four-day 
history of painful eyes, spots before his eyes, and a 
headache over his left eye.  A December 1960 record shows 
that he had right eye corneal buildup on the lateral side of 
the optic disk.  In addition, the Veteran's February 1961 
retirement examination noted bilateral mixed astigmatism.

The record contains an opinion from A.G., M.D.  Dr. G. 
diagnosed the Veteran with advanced chronic open angle 
glaucoma in each eye.  Dr. G. stated that the glaucoma had 
been a long-standing and progressive problem that started 
when the Veteran was in his 30's, and asserted that this 
problem should have been detected during the Veteran's years 
in service.  Dr. G. noted that the Veteran's vision 
progressively worsened until eventually he was referred to a 
civilian ophthalmologist who diagnosed advanced glaucoma.  
Dr. G. noted that the Veteran was legally blind, and stated 
that he had been mis-served with the delay in his treatment 
which resulted in severe and permanent loss of vision.  A 
September 2004 outpatient treatment record indicates that the 
Veteran reported treatment for glaucoma in 1948 and noted 
that he was given thick glasses at that time.

A July 2009 examination report prepared by R.K., M.D. for VA 
shows the same diagnosis--advanced chronic open angle 
glaucoma in both eyes.  It was noted that the Veteran had had 
three corneal transplants in the right eye and had 
essentially end stage glaucoma in the left with blindness.  
Dr. K. stated that based upon review of the Veteran's old 
records, he believed it was virtually impossible to claim 
that the diagnosis of glaucoma was missed in the past.  He 
explained that first of all, there was no true ocular 
examination present which would indicate that he actually saw 
either an optometrist or an ophthalmologist in the past, as 
all the notes appeared to be by primary care givers.  
Secondly, Dr. K. noted that the state of medicine in the 
1940s was such that it was not routine to obtain intraocular 
pressures on young patients and even many older patients were 
not checked because the means of obtaining intraocular 
pressures was rather crude and not easily done.  Dr. K. 
opined that an insinuation that the Veteran's glaucoma had 
been present since he was 30 years old and that it had been 
missed had no factual basis whatsoever on the records and 
intuitively it did not make sense that a diagnosis like that 
was missed, as the patient apparently never saw an eye care 
provider.  Dr. K. also noted that it was most common that 
advanced glaucoma begins at an early age, but that is not the 
only case for advanced glaucoma, and that some people develop 
it in their fifties and without treatment, it advances 
rapidly with the same result the Veteran has experienced.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In this case, the Board finds that after considering all the 
evidence of record, a grant of service connection is 
warranted.  The evidence is in relative equipoise regarding 
the question of whether the Veteran's glaucoma began during 
his military service, and therefore, the benefit of the doubt 
belongs to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Here, the record contains an opinion by Dr. G. stating that 
the Veteran's glaucoma was long-standing and progressive, 
noting that it began when the Veteran was in his 30s (which 
was during his active duty service) and that it should have 
been detected during his time in the military.  Although Dr. 
G.'s opinion does not contain an explicit rationale, the 
Board finds that it is supported by statements made by Dr. K. 
during the July 2009 VA examination.  Specifically, during 
the 2009 examination, Dr. K. noted that it was most common 
that advanced glaucoma begins at an early age, thereby 
providing support for Dr. G.'s assessment that the Veteran's 
currently diagnosed glaucoma began while the Veteran was in 
his 30s and in the military.  Further, the Board finds that 
Dr. K.'s statement, which explained that during service the 
Veteran never saw an optometrist but only saw a primary care 
provider, tends to imply that perhaps, if the Veteran had 
been provided with an eye examination in service by an 
optometrist with the appropriate expertise instead of a 
primary care provider, he might have been diagnosed with 
glaucoma at that time.  In other words, the diagnosis would 
not have been missed.  

Dr. K. concludes that Dr. G.'s "insinuation" that glaucoma 
was present when the Veteran was in his 30s has no support in 
the record; however, Dr. K.'s statement, when read in 
context, suggests that Dr. K. believes that the medical 
records do not support such a conclusion.  What apparently 
was not considered was the Veteran's history of eye problems 
as reported by him.  Dr. G's statement regarding progressive 
problems with the Veteran's eyes since he was in his 30s 
suggests that consideration was in fact given to the symptoms 
and history reported by the Veteran himself.  Consequently, 
while the medical record does not explicitly support the 
conclusion that the Veteran had progressive problems since 
his 30s, the Board cannot discount the Veteran's history.  
Dr. G. appeared to account for the Veteran's own history and 
arrived at the conclusion that glaucoma likely began in 
service, which conclusion is supported by the general precept 
enunciated by Dr. K. that glaucoma like the Veteran's most 
commonly starts at an early age.  

In summary, the evidence of record contains an October 2005 
opinion by Dr. G. connecting the Veteran's glaucoma to 
service, and a July 2009 VA opinion by Dr. K. stating that it 
is most common that advanced glaucoma begins at an early age, 
thereby supporting Dr. G.'s previous assessment.  Further, 
the Board finds that Dr. K.'s statement that there was no 
factual basis to conclude that a diagnosis of glaucoma was 
missed while the Veteran was in service because he never saw 
an eye specialist, does not constitute negative evidence, 
rather, it begs the question of whether the Veteran in fact 
had glaucoma based on the symptoms he had.  Based on the 
above analysis, and with resolution of reasonable doubt in 
the Veteran's favor, the Board finds that service connection 
for glaucoma is warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for glaucoma is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


